Case 1:15-cv-07726-SN Document 136-1
                               133-1 Filed 04/25/19
                                           04/09/19 Page 1 of 7




                 
                 
                 
           EXHIBIT “A” 
        Case 1:15-cv-07726-SN Document 136-1
                                       133-1 Filed 04/25/19
                                                   04/09/19 Page 2 of 7




     CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

      This Settlement Agreement and Release (Hereinafter “Agreement”) is
entered into by, between and among                     and Steven Kogut (the parties)
and for all of their respective successors, assigns, agents, attorneys, employees,
representatives, heirs, beneficiaries, executors and administrators.

      WHERE                         and Steven Kogut are parties to lawsuits that
were pending in the United States District Court for the Southern District of New
York, captioned Jane Doe v. Steven Kogut and Steven Kogut v. Jane Doe.,
bearing Civil Action Numbers 15-CV-07726 and 16-CV-07816 respectively
(Hereinafter the “Litigation”); and

        WHEREAS, by this Agreement, the parties intend to permanently resolve
all existing and potential disputes and claims among them, including but not
limited to those that are or could have been the subject of the Litigation, and to
avoid the costs to each of them associated with involvement in further or future
litigation.

       NOW THEREFORE, in consideration of the mutual promises hereinafter
set forth, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
mutually agree as follows:

1.     PAYMENT: Steven Kogut shall pay to counsel for                           , in full
and final satisfaction and settlement of all claims, known and unknown, asserted
and unassisted, the total amount of Ten Thousand Dollars Dollars ($10,000.00)
within 21 days of receipt by Mr. Kogut’s counsel of the settlement agreement and
release.                  acknowledges that she has received good and valuable
consideration in full and final satisfaction for entering this Agreement. In
consideration of the payment herein,                     will withdraw her petition in
the New York State Family Court which seeks to convert a temporary restraining
order into a permanent restraining order within ten (10) days of execution of the
settlement agreement and release and have her attorney advise counsel for
defendant within three (3) days that the Family Court petition has been withdrawn.
In further consideration in full and final satisfaction and settlement of all claims
(known and unknown)                        will not seek anything further including
any other payment from Steven Kogut other than what is identified below.

2.      RELEASE: The parties hereby release, give up and forever discharge any
and all rights, claims, and causes of action that they have and/or may have against:
(1)                  , (2) Steven Kogut, (3) their agents, representatives, attorneys,
successors and assigns. This releases all claims, including those of which the
parties are not aware and those not mentioned in this Release. This Release applies
to claims resulting from anything which has happened up to now. In addition, the
parties specifically release the following:

        Any and all claims and causes of action seeking compensation and/or other
relief, that are or could have been the subject of the “Litigation” or arise out of or
are related to the subject matter of the “Litigation”, for any and all, past, present or
future, actual and alleged, known and unknown, foreseen and unforeseen, bodily
injuries, personal injuries, physical and mental pain and suffering, psychological
                                          - 1 -
       Case 1:15-cv-07726-SN Document 136-1
                                      133-1 Filed 04/25/19
                                                  04/09/19 Page 3 of 7




injuries and damages, emotional distress, loss of consortium, services or society,
medical care and associated medical expenses, loss of wages, economic damages,
defamation, RICO, compensatory damages, punitive damages, attorneys’ fees,
experts’ fees, litigation expenses and costs, any and all derivative claims of any
nature, and any and all other damages or injuries of any sort, now or in the future,
including but not limited to any development, whether foreseen or unforeseen,
which may relate to the life, death, or reduced life expectancy of the parties,
including, but not limited to any future claim for Survivorship and/or Wrongful
Death by the parties heirs and/or beneficiaries, any and all potential damages
which could possibly be recovered pursuant to any legal authority that, absent this
Release, might permit the parties or any other person authorized by law to make
such a claim or claims. It is expressly understood that this Release is for the
settlement, release, discharge and elimination of any and all such claims. The
Parties hereby acknowledge that, by executing this Release and accepting the
monies paid to                   by Steven Kogut, those who otherwise might be
entitled to make a claim or claims in the future, such as their heirs or beneficiaries,
have received fair, just and adequate compensation for all such claims in exchange
for which all claims and causes of action, past, present and future, are forever
released and discharged.

        This Release also specifically releases and discharges all claims and causes
of action asserted or that could have been asserted, past, present or future, in the
“litigation” or other proceedings arising out of or relating to the incidents occurring
that for the basis of the “litigation”. The parties also release and discharge any and
all claims and causes of action based on all theories of liability, damages and relief,
whether statutory, at common law or in equity, including those for negligence,
negligent infliction of emotional distress, intentional infliction of emotional
distress, assault and battery, Civil RICO, fraud, civil conspiracy, loss of
consortium, strict liability, and for any liability based on a violation of any statute
or regulation, for any liability or claim for compensatory, economic, non-economic
and punitive damages that were alleged, or could have been alleged, in the
Litigation or may develop hereafter. Even if additional facts become known which
were not known at the time this Release was executed, the parties waive their
rights to bring any claim, lawsuit or other proceeding against the above parties.

3.     NO ADMISSION OF LIABILITY: It is expressly understood that this
Release and payment, and the confidential compromise settlement for which it is
provided, does not and shall not constitute or be construed to constitute an
admission of liability on the part of the parties, or that any act or omission on the
part of the parties in any way caused or contributed to any injuries and/or damages
allegedly suffered by the parties. No admission of liability is intended nor should
it be inferred. Any payment is made in settlement of a disputed claim to save
further costs of litigation and it is not, nor shall it be construed as an admission as
to any of the allegations made in either of the complaints, or any amendments
thereto. The parties continue to deny any and all liability, responsibility and/or
fault for any injury or damage alleged, and by this compromise intends merely to
avoid litigation and to buy their peace.

4.     NON-DISCLOSURE: As additional consideration for the payment
represented by this Release, the parties further understand and agree that neither of
the parties, nor any agents, servants, attorneys or representatives of the parties
shall, in any way, at any time, disclose for any reason or purpose whatsoever to
                                        - 2 -
       Case 1:15-cv-07726-SN Document 136-1
                                      133-1 Filed 04/25/19
                                                  04/09/19 Page 4 of 7




any other person or entity either the fact of this settlement, the terms of this
settlement, the facts underlying the claims and causes of action leading to this
settlement, or the consideration, compensation and settlement reached with the
respective parties. Further, any relatives with present knowledge of the Litigation
or settlement will be told to maintain and abide by the confidentiality and non-
disclosure provisions of this Agreement. This settlement and its contents shall
remain CONFIDENTIAL and shall not be disclosed to any third-party
whatsoever, except the parties counsel, accountants, financial advisors, tax
professionals, any federal, state or local government taxing or regulatory agency/
authority, management, insurers, reinsurers, and auditors, or except as required by
law or order of the court. Neither of the parties or their attorneys shall expressly
or implicitly, by oral, verbal, or any other means, conduct, commission, or
omission, reveal or disclose the terms, conditions or amount of this settlement, or
the circumstances relating to the events and allegations leading up to or asserted in
the Litigation, to any person or entity, and the parties shall not take any action or
inaction calculated to lead to such a revelation or disclosure, other than to advise
the court that a settlement of claims has been reached. The parties acknowledge
and agree that a material component of this Agreement are the obligations of non-
disclosure and confidentiality set forth in this section, that the parties are relying on
this provision in entering into this Agreement, and that any violation of this section
shall be considered a material breach of this Agreement and the parties shall have
all remedies available to them in law and in equity, and in the event of a breach of
this non-disclosure provision. The parties shall also be entitled to an award of their
attorneys’ fees, costs and expense. This representation and warranty of non-
disclosure shall survive consummation of this settlement and Agreement.

       Nothing in this Section shall limit the parties right to confer with legal
counsel, immediate family, tax advisors, physicians or accountants or to testify
truthfully or to provide truthful information or cooperate with any investigation
conducted by a federal, state or local administrative or law enforcement agencies.
Further, the parties agree that if served with a subpoena or court order to disclose
the terms of this Agreement or settlement, they will give at least ten (10) days
notice to the respective party prior to any disclosure in the event that that party
may want to file an objection to such disclosure. No disclosure shall occur if the
effected party moves to quash the subpoena or otherwise perfect an objection,
unless the effected party is ordered to make a disclosure by a court.

5.    NON-DISPARAGEMENT:                 The parties and any agents, servants,
attorneys or representatives of the parties, shall not and will not make any
statement or communicate to any third party any information which has the
purpose or effect of maligning, impugning or causing harm to the parties whether
individually or as a group. Further, any relatives with present knowledge of the
Litigation or settlement will be told to maintain and abide by the non-
disparagement provisions of this Agreement. The parties acknowledge and agree
that a material component of this Agreement are the obligations of non-
disparagement set forth in this section, that the parties are relying on this provision
in entering into this Agreement, and that any violation of this section shall be
considered a material breach of this Agreement and the parties shall have all
remedies available to them in law and in equity, and in the event of a breach of
this non-disparagement provision, the parties shall also be entitled to an award of
their attorneys’ fees, costs and expense. This representation and warranty of non-
disparagement shall survive consummation of this settlement and Agreement.
                                         - 3 -
       Case 1:15-cv-07726-SN Document 136-1
                                      133-1 Filed 04/25/19
                                                  04/09/19 Page 5 of 7




       The parties agree not to make disparaging communications, statements,
representations, remarks or gestures about each other. Disparagement shall
include, but is not limited to: (1) the making of any negative statements, whether
written or oral, about each other, or (2) the making of any communication,
statement, representation, remark or gesture that, if publicized or otherwise made
known to another, would cause or tend to cause the recipient of the
communication, statement, representation, remark or gesture to question the
business condition, ethics, integrity, professionalism, competence, good character
or quality of the effected party to whom the communications, statements,
representations, remarks or gestures relate. The parties further agree that they will
not make any communication, statement, representation, remark or gesture,
whether written or oral, or take any action which could reasonably be expected to
adversely affect the personal or professional reputation of each respective party.
The parties also agree that if any person or entity inquires about the claims made in
this matter, the status of the claim, or the settlement, the response shall be “We
have no comment.” Such comment will not cause a breach of the terms of this
settlement and agreement as long as the quoted phrase is the sole disclosure.

6.     MUTUAL STAY AWAY: The parties shall, in perpetuity refrain from
purposefully engaging in acts or conduct that may lead to interaction, including
both physical and virtual conduct. The parties will also remove any reference fr4o
the opposing party on any website they control and provide their respective
counsel with information as to when such information was withdrawn.


7.     NO REPRESENTATIONS: It is understood and agreed that, in
connection with the negotiation and consummation of this settlement and release
agreement, each of the parties has relied and is relying wholly upon their own
judgment, beliefs, knowledge, and the advice of their counsel, and has not relied
and is not relying upon any statement, representation, or conduct of any other party
to this settlement and release agreement or the various representatives, agents,
employees, or attorneys of any other party, or any other person or entity. In
executing this Release, the parties acknowledge that they have been and continue
to be represented by their own independent attorneys with whom they have
consulted, and execute this Release voluntarily, without fraud, duress or undue
influence. Even if additional facts become known that were not known at the time
this Release was executed, the parties waive their rights to bring any claim, lawsuit
or other proceeding against the above parties.

8.     ATTORNEYS’ FEES, EXPENSES and COSTS:                       The parties shall
bear their own attorneys’ fees and costs in connection with the Litigation and they
acknowledge and agree that they are solely responsible for paying any attorney’s
fees, Litigation expense and costs they incurred, and that neither party will seek
any award of attorney’s fees, Litigation expense or costs from the other party
unless there is a breach of the settlement agreement and release.

9.     WARRANTY OF CAPACITY TO RELEASE: The parties represent and
warrant that no other person or entity has or has had any interest in the claims,
demands, obligations, or causes of action being released herein, and that they have
not sold, assigned, transferred, conveyed or otherwise disposed of any of the rights,
claims, demands, obligations, or causes of action released herein.
                                       - 4 -
       Case 1:15-cv-07726-SN Document 136-1
                                      133-1 Filed 04/25/19
                                                  04/09/19 Page 6 of 7




10. WHO IS BOUND: The parties are bound by this Agreement. Anyone who
succeeds to the parties’ rights, obligations and responsibilities, such as heirs or the
executor(trix) of their estate(s), are also bound. This Agreement is made for the
benefit of the parties and all who succeed to the rights, obligations and
responsibilities of the parties such as the parties successors, assigns, heirs or the
executor(trix) of the parties estate.

11. NON-ADMISSIBILITY: Neither this Agreement nor its terms, nor any act
or omission in its negotiation, execution or performance, shall be admissible or
relevant in any law suit or other proceeding; provided however, that this
Agreement may be offered by any party in a proceeding to enforce its terms or
where required by court order.

12. MODIFICATION; NONE DRAFTING PARTY: This Agreement
represents the entire agreement of the Parties, and may not be supplemented or
modified by any statement, act or omission not contained in a writing signed by the
parties. This Agreement may be modified only by a writing signed by all parties,
and no waiver, modification, or amendment of this Agreement is valid unless in
writing duly signed by all parties. The parties have been represented by counsel in
the negotiation and preparation of this Agreement and have participated jointly in
its drafting. This Agreement shall not be construed in favor of or against any party
as the drafter or by virtue of any rule of contract construction that may be
applicable to insurance companies or policies.

13. SEVERABILITY: The parties to this Agreement agree that each and every
provision of this Agreement is contractual and shall not be treated as mere recitals
at any time or for any purpose. Therefore, the parties further agree that each and
every provision of this Agreement shall be considered severable, except for the
release provisions of this Agreement. If a court of competent jurisdiction finds any
provision, other than the release provisions, of this Agreement to be invalid or
unenforceable, in whole or in part, for any reason, that provision, or part thereof,
shall remain in force and effect to the extent allowed by law, and all of the
remaining provisions of this Agreement shall remain in full force and effect and
enforceable.

14. GOVERNING LAW: This Agreement shall be construed exclusively in
accordance with the laws of the State of New York, without regard to its choice of
law principles.

15. EXECUTION IN COUNTERPARTS: This Agreement may be signed in
counterparts by the parties hereto and will become binding upon the parties at such
time as the signatories hereto have signed each counterpart of the Agreement. All
counterparts executed shall constitute one Agreement binding on all parties hereto,
notwithstanding that all parties are not signatories to the original or same
counterpart or document.

16. SIGNATURES. The parties to this Agreement have read, understand and
agree to the terms of this Agreement. The parties have also consulted with counsel
prior to signing this Release.


                                        - 5 -
       Case 1:15-cv-07726-SN Document 136-1
                                      133-1 Filed 04/25/19
                                                  04/09/19 Page 7 of 7




IN WITNESS WHEREOF, We have hereto set our hands and seals as of the
dates indicated:




Dated: April     , 2017                                 _________________L.S.




Sworn to by                before me this ______ day of
April, 2017


Notary Public




Dated: April    , 2017                  _____________________________L.S.
                                         Steven Kogut




Sworn to by Steven Kogut before me this ______ day of
April, 2017


Notary Public




                                    - 6 -
